—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Tomei, J,), rendered August 10, 1992, convicting him of criminal possession of a weapon in the third degree under Indictment No. 8939/90, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court (R. Goldberg, J.), rendered May 26, 1993, revoking a sentence of probation previously imposed by the same court under Indictment No. 7653/86, upon his plea of guilty to violating a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of assault in the second degree. The appeal from the judgment rendered August 10, 1992, brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment and amended judgment are affirmed.
In support of that branch of the defendant’s omnibus motion which was to suppress physical evidence, the defendant, without any factual support, simply requested a hearing to suppress any evidence illegally seized from him. Such a showing is insufficient to warrant a hearing where, as here, the defendant did not lack access to information precluding more specific factual allegations (see, People v Mendoza, 82 NY2d 415, 432-433; cf., People v Vasquez, 200 AD2d 344). Thus, the Supreme Court did not err in summarily denying that branch of the defendant’s omnibus motion (see, CPL 710.60 [1], [3] [b]).
In light of the foregoing determination, there is no basis for vacatur of the plea under Indictment No. 7653/86 (cf., People v Clarke, 45 NY2d 432). Lawrence, J. P., Ritter, Friedmann and Krausman, JJ., concur.